     Case 1:20-cv-00564-AWI-SAB Document 13 Filed 07/22/20 Page 1 of 6

 1

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
 7                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   CINDY MEJIA,                            Case No. 1: 20-cv-00564-AWI-SAB
10                     Plaintiff,            SCHEDULING ORDER (Fed. R. Civ. P 16)
11                                           Amendment and Discovery Deadlines:
                                                  Amendment of Pleadings: August 21, 2020
12          v.                                    Pre-Certification Discovery: February 19, 2021
13                                           Class Certification Deadlines:
     MERCANTILE ADJUSTMENT                          Motion Filing: May 28, 2021
14   BUREAU, INC.,                                  Opposition and Reply: By Local Rule
15                     Defendant.
16

17          I.     Date of Scheduling Conference
18          The Scheduling Conference was held on July 21, 2020.
19          II.    Appearances of Counsel
20          Michael Greenwald appeared telephonically on behalf of Plaintiff.
21          Brendan Little appeared telephonically on behalf of Defendant.
22          III.   Consent to Magistrate Judge
23          The parties have not consented to magistrate jurisdiction. Pursuant to 28 U.S.C. § 636(c),
24   to the parties who have not consented to conduct all further proceedings in this case, including
25   trial, before United States Magistrate Judge Stanley A. Boone, you should be informed that
26   because of the pressing workload of United States district judges and the priority of criminal
27   cases under the United States Constitution, you are encouraged to consent to magistrate judge
28


                                                    1
     Case 1:20-cv-00564-AWI-SAB Document 13 Filed 07/22/20 Page 2 of 6

 1   jurisdiction in an effort to have your case adjudicated in a timely and cost effective manner. Any

 2   criminal trial set which conflicts with the civil trial will take priority, even if the civil trial was set

 3   first. Continuances of civil trials under these circumstances may no longer be entertained, absent

 4   a specific and stated finding of good cause, but the civil trial may instead trail from day to day or

 5   week to week until the completion of either the criminal case or the older civil case. The parties

 6   are advised that they are free to withhold consent or decline magistrate jurisdiction without

 7   adverse substantive consequences.

 8           IV.     Initial Disclosure under Fed. R. Civ. P. 26(a)(1)

 9           The parties proffer they have already completed the initial disclosures required by Fed. R.

10   Civ. P. 26(a)(1), on July 10, 2020.

11           V.      Amendments to Pleading

12           Any motions or stipulations requesting leave to amend the pleadings must be filed by no

13   later than August 21, 2020. The parties are advised that filing motions and/or stipulations

14   requesting leave to amend the pleadings does not reflect on the propriety of the amendment or

15   imply good cause to modify the existing schedule, if necessary. All proposed amendments must

16   (A) be supported by good cause pursuant to Fed. R. Civ. P. 16(b) if the amendment requires any

17   modification to the existing schedule, see Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,

18   609 (9th Cir. 1992), and (B) establish, under Fed. R. Civ. P. 15(a), that such an amendment is not

19   (1) prejudicial to the opposing party, (2) the product of undue delay, (3) proposed in bad faith, or

20   (4) futile, see Foman v. Davis, 371 U.S. 178, 182 (1962).

21           VI.     Class Certification

22           The parties have agreed to a phased approach to this action. This first phase shall relate to

23   class certification. Motions for class certification shall be filed on or before March 19, 2021.

24   Opposition and reply briefs shall be filed in accord with Local Rule 230.

25           VII.    Discovery Plan and Cut-Off Dates

26           The parties are ordered to complete all pre-certification discovery on or before February

27   19, 2021.

28           The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement


                                                         2
     Case 1:20-cv-00564-AWI-SAB Document 13 Filed 07/22/20 Page 3 of 6

 1   disclosures and responses to discovery requests will be strictly enforced.

 2          The parties are cautioned that the discovery cut-off deadlines are the dates by which all

 3   discovery must be completed. Absent good cause, discovery motions will not be heard after the

 4   discovery deadlines. Moreover, absent good cause, the Court will only grant relief on a discovery

 5   motion if the relief requested requires the parties to act before the expiration of the relevant

 6   discovery deadline. In other words, discovery requests and deposition notices must be served

 7   sufficiently in advance of the discovery deadlines to permit time for a response, time to meet and

 8   confer, time to prepare, file and hear a motion to compel and time to obtain relief on a motion to

 9   compel. Counsel are expected to take these contingencies into account when proposing discovery

10   deadlines. Compliance with these discovery cutoffs requires motions to compel be filed and

11   heard sufficiently in advance of the discovery cutoff so that the Court may grant effective relief

12   within the allotted discovery time. A party’s failure to have a discovery dispute heard sufficiently

13   in advance of the discovery cutoff may result in denial of the motion as untimely.

14          VIII. Pre-Trial Motions

15          Unless prior leave of Court is obtained at least seven (7) days before the filing date, all

16   moving and opposition briefs or legal memorandum in civil cases shall not exceed twenty-five

17   (25) pages. Reply briefs filed by moving parties shall not exceed ten (10) pages. Before

18   scheduling any motion, the parties must comply with all requirements set forth in Local Rule 230

19   and 251.

20          A.      Non-Dispositive Pre-Trial Motions

21          As noted, all pre-certification discovery, including motions to compel, shall be completed

22   no later than February 19, 2021. Compliance with these discovery cutoffs requires motions to

23   compel be filed and heard sufficiently in advance of the discovery cutoff so that the Court may

24   grant effective relief within the allotted discovery time. A party’s failure to have a discovery

25   dispute heard sufficiently in advance of the discovery cutoff may result in denial of the motion as

26   untimely. Non-dispositive motions are heard on Wednesdays at 10:00 a.m., before United States

27   Magistrate Judge Stanley A. Boone in Courtroom 9.

28          In scheduling any non-dispositive motion, the Magistrate Judge may grant Applications


                                                      3
     Case 1:20-cv-00564-AWI-SAB Document 13 Filed 07/22/20 Page 4 of 6

 1   for an Order Shortening Time pursuant to Local Rule 144(e). However, if counsel does not

 2   obtain an Order Shortening Time, the Notice of Motion must comply with Local Rule 251.

 3          Counsel may appear and argue non-dispositive motions by telephone, providing a written

 4   request to so appear is made to the Magistrate Judge’s Courtroom Clerk no later than three (3)

 5   court days before the noticed hearing date. In the event that more than one attorney requests to

 6   appear by telephone, then it shall be the obligation of the moving party(ies) to arrange and

 7   originate a conference call to the court.

 8          Discovery Disputes: If a motion is brought under Fed. R. Civ. P. 37, the parties must

 9   prepare and file a Joint Statement re Discovery Disagreement (“Joint Statement”) as required by

10   Local Rule 251. The Joint Statement must be filed seven (7) calendar days before the scheduled

11   hearing date. Courtesy copies of all motion-related documents, declarations, and exhibits must be

12   delivered to the Clerk’s Office by 10:00 a.m. on the fourth court day prior to the scheduled

13   hearing date. Motions will be removed from the court’s hearing calendar if the Joint Statement is

14   not timely filed or if courtesy copies are not timely delivered. In order to satisfy the meet and

15   confer requirement set forth in Local Rule 251(b), the parties must confer and talk to each other

16   in person, over the telephone or via video conferencing before the hearing about the discovery

17   dispute. The Court may issue sanctions against the moving party or the opposing party if either

18   party fails to meet and confer in good faith.

19          B.      Dispositive Pre-Trial Motions

20          Motions for Summary Judgment or Summary Adjudication: Prior to filing a motion for

21   summary judgment or motion for summary adjudication, the parties are ORDERED to meet, in

22   person or by telephone, and confer to discuss the issues to be raised in the motion.

23          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment

24   where a question of fact exists; 2) determine whether the respondent agrees that the motion has

25   merit in whole or in part; 3) discuss whether issues can be resolved without the necessity of

26   briefing; 4) narrow the issues for review by the court; 5) explore the possibility of settlement

27   before the parties incur the expense of briefing a summary judgment motion; and 6) to arrive at a

28   Joint Statement of Undisputed Facts.


                                                      4
     Case 1:20-cv-00564-AWI-SAB Document 13 Filed 07/22/20 Page 5 of 6

 1             The moving party shall initiate the meeting and provide a draft of the Joint Statement of

 2   Undisputed Facts. In addition to the requirements of Local Rule 260, the moving party shall

 3   file a Joint Statement of Undisputed Facts.

 4             In the Notice of Motion, the moving party shall certify that the parties have met and

 5   conferred as ordered above or set forth a statement of good cause for the failure to meet and

 6   confer.

 7             IX.    Pre-Trial Conference and Trial Date

 8             The pre-trial conference and trial date shall be addressed following completion of the pre-

 9   certification phase.

10             X.     Settlement Conference

11             Should the parties desire a settlement conference, they will jointly request one of the

12   Court, and one will be arranged. In making such request, the parties are directed to notify the

13   Court as to whether or not they desire the undersigned to conduct the settlement conference or to

14   arrange for one before another judicial officer.

15             XI.    Related Matters Pending

16             The parties are not aware of any related matters.

17             XII.   Compliance with Federal Procedure

18             All counsel are expected to familiarize themselves with the Federal Rules of Civil

19   Procedure and the Local Rules of the Eastern District of California, and to keep abreast of any

20   amendments thereto.       The Court must insist upon compliance with these Rules if it is to

21   efficiently handle its increasing case load and sanctions will be imposed for failure to follow the

22   Rules as provided in both the Federal Rules of Civil Procedure and the Local Rules for the

23   Eastern District of California.

24             Additional requirements and more detailed procedures for courtroom practice before

25   United States Magistrate Judge Stanley A. Boone can be found at the United States District Court

26   for the Eastern District of California’s website (www.caed.uscourts.gov) under Judges; United

27   States Magistrate Judge Stanley A. Boone (SAB).               In the area entitled “Case Management

28   Procedures,” there is a link to “Standard Information.” All parties and counsel shall comply with


                                                        5
     Case 1:20-cv-00564-AWI-SAB Document 13 Filed 07/22/20 Page 6 of 6

 1   the guidelines set forth therein.

 2            XIII. Effect of this Order

 3            The foregoing order represents the best estimate of the court and counsel as to the agenda

 4   most suitable to dispose of this case. The trial date reserved is specifically reserved for this case.

 5   If the parties determine at any time that the schedule outlined in this order cannot be met, counsel

 6   are ordered to notify the court immediately of that fact so that adjustments may be made, either

 7   by stipulation or by subsequent status conference.

 8            Stipulations extending the deadlines contained herein will not be considered unless

 9   they are accompanied by affidavits or declarations, and where appropriate attached

10   exhibits, which establish good cause for granting the relief requested. The parties are

11   advised that due to the impacted nature of civil cases on the district judges in the Eastern

12   District of California, Fresno Division, that stipulations to continue set dates are disfavored

13   and will not be granted absent good cause.

14            Lastly, should counsel or a party appearing pro se fail to comply with the directions

15   as set forth above, an ex parte hearing may be held and contempt sanctions, including

16   monetary sanctions, dismissal, default, or other appropriate judgment, may be imposed

17   and/or ordered.

18
     IT IS SO ORDERED.
19

20   Dated:     July 21, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                       6
